DAVID A. JUNGERS and          )
LEISA JUNGERS, husband and wife,
                              )
Individually and as Trustees of the
                              )
DAVID A. JUNGERS TRUST,       )
Dated May 15, 2001,           )
                              )
       Plaintiffs-Appellants, )
                              )
v.                            )                      No. SD35582
                              )                      Filed: June 12, 2019
WEBSTER ELECTRIC COOPERATIVE, )
INC., a Missouri Corporation, )
                              )
       Defendant-Respondent.  )

            APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                          Honorable Jason Brown, Circuit Judge

AFFIRMED

       Plaintiffs David and Leisa Jungers, individually and as trustees of the David A.

Jungers Trust (collectively referred to as the Jungers), filed suit against Defendant Webster

Electric Cooperative, Inc. (Webster) for damages allegedly caused by the negligent

installation of a transformer in the Jungers’ home. Webster paid to repair the damage. At

the time the alleged damage occurred, the Jungers were in the process of selling their home

under a contract for deed, and the buyers later backed out of the sale. The Jungers sought

damages from Webster resulting from the lost sale. Webster moved for summary judgment.
The legal basis for the motion was that the Jungers’ damages were limited to cost of repair.

The trial court agreed. The court decided that the Jungers were barred from recovering the

additional damages they sought, either in the form of diminution of fair market value or for

the loss of the benefit of the bargain from the contract for deed. Because the Jungers were

not entitled to these additional damages and Webster had already paid the cost of repair, the

trial court entered summary judgment in Webster’s favor.

       Presenting two points on appeal, the Jungers contend the trial court misapplied the

law in limiting damages to the cost of repair because: (1) they were also entitled to recover

consequential damages, which include loss of the benefit of the bargain under the contract

for deed; and (2) alternatively, they were not precluded from recovering damages for

diminution of value where the repair costs were insufficient to restore the property to its pre-

injury value. Finding no merit to either point, we affirm.

                                    Standard of Review

       A summary judgment shall be granted “[i]f the motion, the response, the reply and

the sur-reply show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law[.]” Rule 74.04(c)(6); Schnurbusch v. W.

Plains Reg’l Animal Shelter, 507 S.W.3d 675, 679 (Mo. App. 2017).1 “Facts come into a

summary judgment record only via Rule 74.04(c)’s numbered-paragraphs-and-responses

framework.” Jones v. Union Pac. R.R. Co., 508 S.W.3d 159, 161 (Mo. App. 2016) (italics

in original). Thus, when reviewing a summary judgment, we review the undisputed material

facts established by the process set forth in Rule 74.04(c). Alvis v. Morris, 520 S.W.3d 509,

511-12 (Mo. App. 2017). “We view the record in the light most favorable to the non-moving




       1
           All references to rules are to Missouri Court Rules (2019).
                                               2
party, drawing all inferences in that party’s favor.” Progressive Max Ins. Co. v. Hopkins,

531 S.W.3d 649, 651 (Mo. App. 2017); see also Lindsay v. Mazzio’s Corp., 136 S.W.3d
915, 920 (Mo. App. 2004).

        As a defending party, Webster can establish a right to summary judgment by

showing: (1) facts negating any one of the claimant’s elements facts; (2) the claimant, after

an adequate period of discovery, has been unable, and will not be able, to produce evidence

sufficient to allow the trier of fact to find the existence of any one of the claimant’s elements;

or (3) the undisputed facts support each of the necessary elements of the defending party’s

properly pleaded affirmative defense. ITT Commercial Fin. Corp. v. Mid-Am. Marine

Supply Corp., 854 S.W.2d 371, 381 (Mo. banc 1993).                “Each of these three means

establishes a right to judgment as a matter of law.” Lindsay, 136 S.W.3d at 920. Because

the propriety of summary judgment is purely an issue of law, we review the grant of a

summary judgment de novo. Id. at 919.

                            Factual and Procedural Background

        The material facts are not in dispute. Prior to or during construction of the Jungers’

residence at issue in this case, Webster installed a pad-mounted electrical transformer on the

property.   Webster ran an 800-amp electrical service from the transformer through

underground conduits to the electrical panel in the basement of the house.

        In February 2009, the Jungers agreed to sell the property for $4.45 million under a

contract for deed to the Edwards (hereinafter referred to as the Edwards’ contract). In partial

performance of this contract, the Edwards paid $1.2 million to the Jungers at that time, with

the balance to be paid in installments through November 2009.               The Edwards took

possession of the property in March 2009.



                                                3
          By early May 2009, water accumulated in the transformer and drained through the

conduits into the electrical panel. Webster paid $4,780.84 to repair the damage to the

property caused by the May water intrusion. In mid-June 2009, Webster lengthened the

conduits within the transformer and filled them with silicone caulking to prevent water from

entering.

          In September 2009, the Edwards filed suit against the Jungers to rescind the

Edwards’ contract.2 The suit was later settled, with the Edwards returning the property to

the Jungers, and the Jungers refunding $1 million of the Edwards’ initial payment to them.

The Jungers retained $200,000 of that payment.

          Thereafter, the Jungers sold a portion of the property for $670,000. They later

separately sold the house and the remaining property for $2.5 million to the Groves (Groves’

contract).

          In April 2014, the Jungers filed a single-count petition alleging that Webster

negligently installed the transformer, which permitted water to invade the property. The

petition further alleged that Webster’s negligence caused: (1) the value of the property to

diminish by more than $1 million; and (2) the Jungers to lose the benefit of the bargain they

had made under the Edwards’ contract and incur other incidental damages.

          In February 2018, Webster moved for summary judgment. Webster argued that its

payment of the costs to repair the damage precluded the Jungers from recovering any

additional damages, including damages for diminution of value or the loss of the Edwards’

contract.



      2
         According to the Jungers, the Edwards sought rescission of their contract “on the
grounds that Jungers failed to disclose prior water leakage in the basement, which allegations
Jungers denied.”

                                              4
       In April 2018, the trial court entered an order partially granting and partially denying

summary judgment. With respect to real property damages, the court granted a partial

summary judgment that limited such damages to the previously paid cost of repair:

       Court finds no genuine issue of material fact that the repairs to the property
       were successful, and the cost thereof constituted a tiny, insignificant fraction
       of the alleged diminution of value of the property. The Court also finds, and
       [the Jungers] candidly conceded at oral argument, that they cannot recover
       both the diminution and the benefit of the bargain of the Edwards contract.
       Court finds, based upon the undisputed facts, that as it pertains only to the
       damage to the property itself, the proper measure of damages is the cost of
       repair, which [Webster] has already paid.

(Italics in original.) However, with respect to the “alleged personal, consequential damages

stemming from the loss of the (rescinded) Edwards’ contract[,]” the court denied summary

judgment. The court found that genuine issues of fact exist as to whether such damages were

“caused by [Webster’s] alleged negligence, and, whether such damages go beyond and are

sufficiently separate from the alleged damage to the property itself.”

       In May 2018, the Jungers modified their calculation of damages to total

$1,230,329.69. The new total consisted of the difference between the Edwards’ contract of

$4.45 million and Groves’ contract of $2.5 million, less credit for proceeds retained at

rescission ($200,000) and from the sale of a portion of the property ($670,000), plus interest

paid on a line of credit to repay the Edwards in the amount of $150,329.69. With respect to

repairs to the property, the Jungers also stated that “[a]ll repairs known or believed to be

related to the water intrusion” were paid by Webster.

       In June 2018, Webster filed a motion to clarify the ruling on the damages issue. After

hearing argument on the motion, the court clarified that, “to the extent [the Jungers] seek to

recover damages for the difference between the total amount of the Edwards’ contract and

the (combined) amounts for which they later sold the separate parcel of land and house, said

difference is merely a manifestation or alternative form of diminution of value, and given
                                             5
the Court’s prior findings, is not submissible here.” The court further decided that “other,

personal consequences of the rescinded Edwards contract allegedly caused by [Webster’s]

negligence, and not measured by diminution of value, may be sought. Such items might

include interest charges, closing costs, real estate commissions, moving expenses and the

like. It appears MAI 4.01 will apply.”3

          Thereafter, the Jungers amended their answer to Webster’s damage interrogatory to

withdraw all claims for damages except those arising from the difference between the

Edwards’ and Groves’ contracts, less applicable credits. In response, Webster moved the

court to reconsider its ruling on Webster’s previously filed summary judgment motion in

light of this amended interrogatory answer.4

          In mid-June 2018, the trial court entered a complete summary judgment in Webster’s

favor for the following reasons: (1) there were no compensable property damages potentially

recoverable by the Jungers because the cost-of-repair rule governed the Jungers’ damage

claims and precluded any additional damages for diminution of value; (2) Webster had paid

all such repair costs; and (3) the difference between the Edwards’ and Groves’ contracts for




      3
       The relevant version of this instruction, MAI 4.01 [2002 Revision] Personal and
Property (7th ed. 2012), provides in relevant part:

          If you find in favor of plaintiff, then you must award plaintiff such sum as
          you believe will fairly and justly compensate plaintiff for any damages you
          believe plaintiff sustained [and is reasonably certain to sustain in the future]
          as a direct result of the occurrence mentioned in the evidence.

(Footnotes omitted.) “In general, MAI 4.01 is used when personal and property damage is
involved, whereas MAI 4.02 is used in cases involving property damage only.” St. John’s
Bank & Tr. Co. v. Intag, Inc., 938 S.W.2d 627, 629 (Mo. App. 1997).
          4
         The Jungers’ counsel stated the Jungers “have no procedural objection (under Rule
74 or otherwise) to the Court reconsidering its Summary Judgment rulings in light of [the
Jungers’] amended interrogatory answer withdrawing all damage claims except the
Edwards/Groves contract differential.”
                                            6
the purchase of the property was “merely a manifestation or alternative form of diminution

in value” damages. This appeal followed.

                                  Discussion and Decision

        “The goal of awarding damages is to compensate a party for a legally recognized

loss.” Ameristar Jet Charter, Inc. v. Dodson Int’l Parts, Inc., 155 S.W.3d 50, 54 (Mo. banc

2005); see also First Bank v. Fischer & Frichtel, Inc., 364 S.W.3d 216, 224-25 (Mo. banc

2012) (party should be fully compensated for its loss, but not recover a windfall). “The

particular facts and circumstances of each case dictate which measure of damages is

appropriate.” Gee v. Payne, 939 S.W.2d 383, 385 (Mo. App. 1997). “The proper measure

of damages is a question of law for determination by the trial court.” Id.; Green v. Study,

286 S.W.3d 236, 242 (Mo. App. 2009).5

       The Jungers contend the trial court misapplied the law by limiting damages to the

cost of repair. The Jungers argue that they are entitled to recover: (1) consequential damages

that include loss of the benefit of the bargain under the Edwards’ contract (Point 1); or, in

the alternative, property damages for diminution of value (Point 2). For ease of analysis, we

will address these points out of order.

                                           Point 2

       The Jungers’ second point contends the trial court misapplied the law by concluding

that Webster’s payment of the cost to repair the damage precluded the Jungers from



       5
           Damages is an essential element of the Jungers’ claim. See Meyer v. City of
Walnut Grove, 505 S.W.3d 331, 335 (Mo. App. 2016) (to present a cognizable claim of
negligence, a plaintiff is required to show that defendant had a legal duty to plaintiff, that
defendant breached that duty, and plaintiff suffered resulting damages caused by defendant’s
negligence). Webster’s summary judgment motion argued that the Jungers could not
establish damages, including cost-of-repair damages, since Webster had already paid all
costs of repair.

                                              7
recovering additional damages “for diminution in the value of damaged property that has

been repaired where the repair costs are insufficient to restore the property to its pre-injury

value.” We disagree.

        “The general rule is that the measure of damages for tortious injury to real property

is the difference in the fair market value of the property before and after the injury or the

cost of restoring the property, whichever is the lesser amount.” Farmer’s Mut. Fire Ins.

Co. v. Farmer, 795 S.W.2d 104, 108 (Mo. App. 1990). The rationale for this long-standing

rule is set out in Curtis v. Fruin-Colnon Contracting Co., 253 S.W.2d 158 (Mo. 1952):

        The general rule is that the measure of damages to real estate is the difference
        in the value of the land before and after the injury by trespass or negligence.
        However, where damaged land or a building thereon can be restored to its
        former condition, at a cost less than the diminution in value, the cost of
        restoration may be recovered. Thus this restoration rule of recovery is
        applicable only to cases where the cost of restoration is less than the
        difference in the value of the land before and after the injury and can never
        apply in any case where the cost of restoration is greater than the value of the
        land or building.

Id. at 164 (italics in original); see Jack L. Baker Companies v. Pasley Mfg. & Distrib. Co.,

413 S.W.2d 268, 273 (Mo. 1967) (“where damaged property can be restored to its former

condition at a cost less than the diminution of value, the cost of restoration is the proper

recovery”); Kelley v. Widener Concrete Const., LLC, 401 S.W.3d 531, 540 (Mo. App. 2013)

(in real property cases, courts generally utilize the “diminution in value” test, turning only

to the “cost of repair” test when it constitutes a lower amount of recovery); Tull v. Hous.

Auth. of City of Columbia, 691 S.W.2d 940, 942-43 (Mo. App. 1985) (in surveying the

cases which applied the cost-of-repair test, it is clear this test is applied “to situations where

repairs amount to a small percent of the diminution in value”); Gulf, M. & O. R. Co. v.

Smith-Brennan Pile Co., 223 S.W.2d 100, 104-05 (Mo. App. 1949) (cost-of-repair damages



                                                8
appropriate “where the amount of damage is insignificant, as compared to the value of the

property as a whole and involves only a small part thereof”).

        Here, there is no question that the cost of repair is insignificant as compared to the

value of the property as a whole. Webster paid a total of $4,780.84 for repairs, which

represents less than four-tenths of 1% (i.e., 0.00398403) of the $1.2 million the Jungers

allege was the diminution of fair market value of the residence. This is clearly “a small

percent of the diminution in value.” Tull, 691 S.W.2d at 942-43; see, e.g., Jack L. Baker

Companies, 413 S.W.2d at 273 (repairs $3,000, diminution $13,380 i.e., about 22%); Kirst

v. Clarkson Constr. Co., 395 S.W.2d 487, 493-94 (Mo. App. 1965) (repairs $315,

diminution $5,500 i.e., about 6%); Beaty v. N.W. Elec. Power Coop., 296 S.W.2d 921, 925

(Mo. App. 1956) (repairs $500, diminution $1,500 to $5,000 i.e., 10-30%). The trial court

here relied on undisputed facts that “the repairs to the property were successful, and the cost

thereof constituted a tiny, insignificant fraction of the alleged diminution of value of the

property.” Thus, according to the long-standing general rule, the trial court correctly

determined that the cost of repair is the proper measure of damages in this case.

        The Jungers argue the general rule established above “is subject to exception” when

cost of repair is “insufficient to make plaintiffs whole.” To support that argument, they rely

exclusively on Casada v. Hamby Excavating Co., 575 S.W.2d 851 (Mo. App. 1978). The

Jungers’ reliance on that case is misplaced because it is factually distinguishable.

        In Casada, plaintiff’s home was damaged by defendant’s blasting operation. Id. at

852. An “engineer testified, in substance, that the only way to restore the Casada residence

to its pre-explosion condition would be to ‘… tear the structure down and redo it.’” Id. at

857. The trial court instructed the jury that “if the jury found for the plaintiffs, then it would

award plaintiffs the diminution in the fair market value of plaintiffs’ residence, contents and

                                                9
automobile before and after they were damaged.” Id. (internal quotation marks omitted).

This damages instruction was properly given because it authorized the recovery of damages

for the diminution in value of the home, if the jury believed the engineer’s testimony. The

defendant’s tendered Instruction B was properly refused because it only authorized the jury

to award the reasonable cost of repair for the residence as damages. Id. This instruction

would not have permitted the jury to award damages for the full diminution of value of the

home, even if the jury believed the engineer’s testimony that the house would have to be

rebuilt. This unusual fact pattern has never recurred, so far as we can tell, in any subsequent

case and certainly is not the fact pattern in the case at bar. Since Casada was decided, it has

been repeatedly cited as supporting the general rule “that the measure of damages for tortious

injury to real property is the difference in fair market value of the property before and after

the injury or the cost of restoring the property, whichever is the lesser amount.” Id. at 858;

see, e.g., Farmer’s Mut. Fire Ins. Co., 795 S.W.2d at 108; Evinger v. McDaniel Title Co.,

726 S.W.2d 468, 475 (Mo. App. 1987); Larabee v. City of Kansas City, 697 S.W.2d 177,

181 (Mo. App. 1985); Culver-Stockton Coll. v. Missouri Power & Light Co., 690 S.W.2d
168, 172 (Mo. App. 1985); DeLisle v. Cape Mut. Ins. Co., 675 S.W.2d 97, 103-04 (Mo.

App. 1984).6 Thus, Casada does not support the Jungers’ contention that they are entitled




       6
          Since Casada was decided, this general rule of damages for tortious injury to real
property has been well recognized and often cited. See Kelley, 401 S.W.3d at 541; Twin
Chimneys Homeowners Ass’n v. J.E. Jones Constr. Co., 168 S.W.3d 488, 503 (Mo. App.
2005); Ridgway v. TTnT Dev. Corp., 126 S.W.3d 807, 814 (Mo. App. 2004); Leonard
Missionary Baptist Church v. Sears, Roebuck & Co., 42 S.W.3d 833, 836 (Mo. App. 2001);
Smith v. Woodard, 15 S.W.3d 768, 773 (Mo. App. 2000); Jordan v. Stallings, 911 S.W.2d
653, 663 (Mo. App. 1995); Kueffer v. Brown, 879 S.W.2d 658, 666 (Mo. App. 1994); Plunk
v. Hedrick Concrete Prod. Corp., 870 S.W.2d 942, 944 (Mo. App. 1994); Hinkle v.
Emmons, 826 S.W.2d 359, 362 (Mo. App. 1992); Adams v. Orkin Exterminating Co., 763
S.W.2d 318, 320 (Mo. App. 1988).

                                              10
to damages for diminution of value, rather than the cost of repair. Accordingly, the trial

court did not misapply the law in determining that the cost-of-repair damages are the

appropriate measure of property damages in this case. Point 2 is denied.

                                           Point 1

       The Jungers’ first point contends the trial court misapplied the law by concluding the

costs to repair the damage precluded the Jungers from recovering “damages for the loss of

the benefit of the Edwards’ purchase contract … in addition to any property damages caused

by [Webster’s] negligence.” According to the Jungers, they are entitled to recover damages

for the loss of the benefit of the Edwards’ contract “as distinct from and in addition to” the

property damage. Based on the unique facts and procedural posture of this case, we disagree.

       The purpose in awarding damages is to “make the injured party whole by monetary

compensation.” Turner v. Shalberg, 70 S.W.3d 653, 658 (Mo. App. 2002). A plaintiff may

not, however, be made whole more than once. Cason v. King, 327 S.W.3d 543, 548 (Mo.

App. 2010). “While a single transaction may invade more than one right and an injured

party may sue on more than one theory of recovery, a plaintiff may not receive more than

one full recovery for the same harm.” BMK Corp. v. Clayton Corp., 226 S.W.3d 179, 197

(Mo. App. 2007). Thus, a plaintiff must establish a separate injury on each theory, and may

recover damages proved in two or more causes of action. Id. However, “[i]f the damages

asserted in two causes of action are the same, the damage awards should be merged.” Id.;

see Heckadon v. CFS Enterprises, Inc., 400 S.W.3d 372, 381 (Mo. App. 2013) (merger

prevents a party from being compensated twice for the same injury).

       Here, the trial court determined that the Jungers were attempting to recover twice for

the same injury. The court specifically found that the “‘benefit of the bargain’ damages

calculated as the difference between the Edwards’ and Groves’ sales contracts … is merely

                                             11
a manifestation or alternative form of diminution of value, and given the Court’s prior

findings, is not submissible here.” For the following reasons, we agree with the trial court.

          We begin by noting that the Jungers conceded to the trial court that they could not

recover both the diminution of value and the benefit of the bargain of the Edwards’ contract.

They recognized that the two types of damages are duplicative. Thereafter, the court

correctly determined that, as to the damage to the property itself, the proper measure of

damages is the cost of repair, which Webster already paid. The court further ruled, however,

that the Jungers could potentially recover “personal, consequential damages stemming from

the loss of the (rescinded) Edwards contract” if those damages “go beyond and are

sufficiently separate from the alleged damage to the property itself.” The court later even

specified “other, personal consequences of the rescinded Edwards contract … not measured

by diminution of value, may be sought. Such items might include interest charges, closing

costs, real estate commissions, moving expenses and the like.” Although the Jungers first

amended their calculation of benefit-of-the-bargain damages to include “interest paid on

loan/line of credit to repay Edwards[,]” they ultimately withdrew that alleged item of

damages and included only “the difference between the Edwards and Groves sales contracts

(less applicable credits),” which total $1,080,000.7 This calculation, as we understand it, is

the same measure of damages as the diminution of value, described in their petition generally

as “an amount in excess of $1,000,000.”


      7
           A summary of the second-amended damages calculation is as follows:

      Original Sale: Jungers to Edwards                              $4,450,000
       Less partial down payment proceeds retained at rescission       (200,000)
       Less proceeds from separate sale of parcel                      (670,000)
       Less sale to Groves                                           (2,500,000)
      Total damages                                                  $1,080,000

                                              12
       We discern no substantive difference here between damages for diminution of value

of real property and damages for the lost benefit of a contract to sell that real property.

Although the Jungers argue that “[s]eparate and apart from the property damage, Webster’s

negligence contributed to cause the Edwards to renege on their agreement to purchase the

property for $4.45 million, depriving plaintiffs of the economic benefit of that sale of the

property[,]” such damages measure the same loss – the damage to the property in the form

of diminution of value. Here, because damages for diminution of value are not the proper

measure of damages, the Jungers are not entitled to recover such damages by simply

mischaracterizing them as an alternative type of remedy.

       Further, “benefit of the bargain” damages are typically the measure of damages in a

breach of contract case. Kincaid Enterprises, Inc. v. Porter, 812 S.W.2d 892, 900 (Mo.

App. 1991); see Turner, 70 S.W.3d at 658 (damages for benefit of the bargain are “the value

of the performance of the contract”). Such damages are also inappropriate here because this

is not a contract case. See, e.g., Keveney v. Missouri Military Acad., 304 S.W.3d 98, 104

(Mo. banc 2010) (breach of contract includes the following elements: “(1) the existence and

terms of a contract; (2) that plaintiff performed or tendered performance pursuant to the

contract; (3) breach of the contract by the defendant; and (4) damages suffered by the

plaintiff”). Webster was not a party to the contract for deed between the Jungers and the

Edwards, and could take no action to breach or rescind that contract. The Jungers have no

direct cause of action for breach of contract against Webster, and they have not attempted to

assert such a claim. Because the Jungers and the Edwards settled their dispute, the Jungers

cannot even establish that the Edwards breached the contract. Consequently, the Jungers

have no claim against the Edwards (or anyone else) for breach of the Edwards’ contract.

See, e.g., Washam v. North, 864 S.W.2d 4, 5 n.1 (Mo. App. 1993) (“[a]ppellant’s arguments

                                             13
appear to confuse theory of damages in a contract action (where a party may be entitled to

the benefit of a bargain) with the theory of damages in tort”).

       We are not persuaded by the Jungers’ argument that they are entitled to the benefit

of the bargain of the Edwards’ contract as “consequential damages.” The Jungers rely on

two cases recognizing that consequential damages can include lost profits from a business

operated on property that has been negligently damaged. See Shady Valley Park & Pool,

Inc. v. Fred Weber, Inc., 913 S.W.2d 28 (Mo. App. 1995) (awarding plaintiff consequential

damages from businesses closing as a result of defendant’s negligence because “this was not

damage to real property alone”); Volume Services, Inc. v. C.F. Murphy & Associates, Inc.,

656 S.W.2d 785 (Mo. App. 1983) (plaintiff was entitled to its prospective profits lost as a

result of defendant’s tortious conduct, over and above any related property damages). Here,

however, the Jungers make no claim they were deprived of prospective profits from a

business they were unable to operate using the subject property. In fact, they supplemented

their answers to interrogatories to intentionally exclude every type of potential damage

except for the difference between the purchase price in the sale contracts before and after

the water intrusion. As previously established, the difference in the Edwards’ and Groves’

contracts amounts to nothing more than a measure of diminution of value.

       The Jungers cite no other cases in which a Missouri appellate court has ever upheld

an award of money damages for a lost sale – the same measure as the diminution of value –

and for the cost to repair the same damage to real property. Accordingly, the trial court did

not misapply the law in concluding that Webster’s payment of the cost to repair the damage

caused by Webster’s alleged negligence precluded the Jungers from recovering additional

damages for the loss of the benefit of the Edwards’ contract. Point 1 is denied.



                                             14
       The judgment granting summary judgment in favor of Webster and against the

Jungers is affirmed.



JEFFREY W. BATES, J. – OPINION AUTHOR

WILLIAM W. FRANCIS, JR., P.J. – CONCUR

DANIEL E. SCOTT, J. – CONCUR




                                       15